       EXHIBIT 6
           Absa Bank Affidavits




Case 3:21-mj-04149 Document 6-6 Filed 07/30/21 Page 1 of 11 PageID #: 105
Case 3:21-mj-04149 Document 6-6 Filed 07/30/21 Page 2 of 11 PageID #: 106
Case 3:21-mj-04149 Document 6-6 Filed 07/30/21 Page 3 of 11 PageID #: 107
Case 3:21-mj-04149 Document 6-6 Filed 07/30/21 Page 4 of 11 PageID #: 108
Case 3:21-mj-04149 Document 6-6 Filed 07/30/21 Page 5 of 11 PageID #: 109
Case 3:21-mj-04149 Document 6-6 Filed 07/30/21 Page 6 of 11 PageID #: 110
Case 3:21-mj-04149 Document 6-6 Filed 07/30/21 Page 7 of 11 PageID #: 111
Case 3:21-mj-04149 Document 6-6 Filed 07/30/21 Page 8 of 11 PageID #: 112
Case 3:21-mj-04149 Document 6-6 Filed 07/30/21 Page 9 of 11 PageID #: 113
Case 3:21-mj-04149 Document 6-6 Filed 07/30/21 Page 10 of 11 PageID #: 114
Case 3:21-mj-04149 Document 6-6 Filed 07/30/21 Page 11 of 11 PageID #: 115
